COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Kevin Wiemken v. Waller County, et al.

Appellate case number:        01-19-00628-CV

Trial court case number:      2019-03-8723

Trial court:                  506th District Court of Waller County

        The appellant, Kevin Wiemken, has filed a second motion for default judgment
against appellees, arguing appellees “did not answer in a timely manner” whether they have
jurisdiction and “what species the appellee’s [sic] will take for payment for an [sic] alleged
property taxes.” Appellant’s motion does not comply with the Texas Rules of Appellate
Procedure. Rule 10.1 requires a motion to, among other things, (a) “state with particularity
the grounds on which it is based;” (b) “set forth the order or relief sought;” and (c) “in civil
cases [such as this one], . . . contain or be accompanied by a certificate stating that the filing
party conferred, or made a reasonable attempt to confer, with all other parties about the
merits of the motion and whether those parties oppose the motion.” TEX. R. APP. P. 10.1(a).
Accordingly, the appellant’s motion for default judgment is denied.
       Appellant is also notified that the deadline for filing the clerk’s record has passed.
The district clerk notified this Court on November 12, 2019, that a deposit was requested
for preparation of the clerk’s record but appellant has not paid the deposit. Appellant must
submit written evidence showing appellant has paid or made arrangements to pay the
clerk’s fee for preparing the record within 10 days of the date of this order. If appellant
does not submit proof of payment or arrangements to pay the clerk’s fee for preparing the
clerk’s record, we may dismiss this appeal for want of prosecution.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                         Acting individually           Acting for the Court

Date: ___November 26, 2019___________________